Mahoney, P. J. (concurring).
Although we concur with the result reached by the majority in affirming the judgment of Special Term, we disagree with that portion of the majority’s statement which states that petitioners’ complaint is actually with the Senate Majority Leader’s proposal that a Senator’s vote on each group of bills would be deemed a vote on each item contained in that group, and thereby labels the dispute in this matter as an “internal affair” with which the courts should not interfere. Petitioners are not challenging the procedural moves employed by the Senate leadership which resulted in the three package votes. While they may have wanted to vote 130 separate times on April 17, 1980, petitioners concede that their losing fight to oppose the three package votes was an “internal affair” beyond judicial review. What they do seek to challenge is the accuracy of the Senate Journal which, they claim, does not reflect the votes which did occur on the Senate floor. In short, petitioners argue that the Senate Journal inaccurately reflects that 130 rather than three votes were taken on April 17, 1980 to override line item vetoes by the Governor.
Section 10 of article III of the New York State Constitution requires each house of the Legislature to keep and publish a journal of its proceedings. Inherent in that mandate is the requirement that said journal be accurate and reflect those proceedings, votes and determinations which actually transpired. Since the petition herein alleges that portions of the Senate Journal for April 17,1980 are “false, *673pretended and fictitious” in violation of the State Constitution, judicial review may be had of petitioners’ claim (see Matter of Board of Educ. v City of New York, 41 NY2d 535, 538; cf. Anderson v Regan, 80 AD2d 490, revd on other grounds 53 NY2d 356). It is imperative that we allow this direct attack on the accuracy of the Senate Journal in view of decisions which have held journal entries binding on courts when their accuracy has been collaterally attacked (see People ex rel. Durham Realty Corp. v La Fetra, 195 App Div 280, 286, affd 230 NY 429; City of Rye v Ronan, 67 Misc 2d 972, 977, affd 40 AD2d 950; cf. Loos v City of New York, 257 App Div 219, 223).
Having decided that petitioners’ claim is justiciable, a review of the disputed entries in the Senate Journal, which has now been printed and bound in final form, discloses that they are not false and inaccurate. Contrary to the position argued by petitioners, a person reading the Senate minutes for April 17, 1980 in conjunction with the voting record which appears at the end of the journal would not be misled into believing that 130 rather than three votes were taken to override vetoes by the Governor.
Furthermore, had petitioners been successful on the merits regarding the accuracy of the Senate Journal, it is uncertain whether they could have obtained their requested relief, i.e., expungement from the journal of various entries. The ultimate responsibility for the accuracy of the journal lies with the Senate and not with respondents, who as Secretary and Journal Clerk of the Senate merely record those entries which the Senate by vote directs them to record (see NY Const, art III, §§ 9, 10; Rules of the NY State Senate, rule V, § 1), and the 203rd Session of the Senate which convened in 1980 is no longer in existence to change its journal.
Sweeney and Kane, JJ., concur with Casey, J.; Mahoney, P. J., and Weiss, J., concur in an opinion by Mahoney, P.J.
Judgment affirmed, without costs.